October 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                              JOHN E. HART, Appellant

NO. 14-11-01003-CV                         V.

                            DISCOVER BANK, Appellee
                        ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 31, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, John E. Hart.
      We further order this decision certified below for observance.